Exhibit 10.331

Corporate Executive Bonus Plan

 

 

The Charles Schwab Corporation

Corporate Executive Bonus Plan

(As Amended and Restated as of February 23, 2005)

(Approved by Stockholders on May 19, 2005)

(Amended and Restated December 12, 2007)

(Amended and Restated October 23, 2008)

(Amended and Restated December 9, 2009)

(Approved by Stockholders on May 13, 2010)

 

 

SECTION 1.    PURPOSE OF THE PLAN

The Charles Schwab Corporation Corporate Executive Bonus Plan (the “Plan”) is
established to promote the interests of The Charles Schwab Corporation and its
Subsidiaries (collectively the “Company”), by creating an incentive program to
(a) attract and retain employees with outstanding competencies who will strive
for excellence (b) motivate those individuals to exert their best efforts on
behalf of the Company by providing them with compensation in addition to their
base salaries; and (c) further the identity of interests of such employees with
those of the Company’s stockholders through a strong performance-based reward
system.

SECTION 2.    ADMINISTRATION OF THE PLAN

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall administer the Plan. The Committee shall be composed solely
of two or more “outside directors” within the meaning of Treasury Regulations
Section 1.162-27 (or any successor regulation) and shall be appointed pursuant
to the Bylaws of the Company. The members of the Committee shall be ineligible
for awards under this Plan for services performed while serving on the
Committee. The Committee shall have discretionary authority to interpret the
Plan, establish rules and regulations to implement the Plan, and make all
determinations deemed necessary or advisable for the



--------------------------------------------------------------------------------

administration of the Plan, in its sole discretion. Decisions of the Committee
shall be final and binding on all parties who have an interest in the Plan.

SECTION 3.    ELIGIBILITY FOR AWARDS

(a)            Eligibility Requirements. Awards under the Plan may be granted by
the Committee to those Employees holding Executive Vice President or comparable
or higher executive-level positions with the Company. Except in the event of
retirement, death, or disability, an individual in these positions shall be
eligible to participate in the Plan if he or she is an Employee of the Company
on the last day of the performance period. An individual who is on a leave of
absence shall remain eligible, but his or her award shall be adjusted as
provided in Section 4(g).

(b)            Definition of Employee. For purposes of the Plan, an individual
shall be considered an “Employee” if he or she is employed by the Company or
other business entity in which the Company shall directly or indirectly own, at
the time of determination, stock possessing 50% or more of the total combined
voting power of all classes of stock or other ownership interest (each a
“Subsidiary”). No award may be granted to a member of the Company’s Board of
Directors except for services performed as an employee of the Company.

SECTION 4.    BONUS AWARDS

(a)        Form of Awards. Bonus awards under this Plan shall be paid, less
applicable withholdings and deductions, in cash and/or stock and/or stock-based
awards granted under The Charles Schwab Corporation 2004 Stock Incentive Plan.

(b)        Target Award Amounts. Target award amounts shall be based on a
percentage of each eligible Employee’s annual base salary for each performance
period as determined by the Committee in its sole discretion not later than 90
days after the commencement of the performance period, provided that the outcome
is substantially uncertain at the time the Committee actually establishes the
goal, or after 25 percent of the performance period (as scheduled in good faith
at the time the goal is established) has elapsed.

(c)        Bonus Formula. The formula used to determine bonus awards for each
eligible Employee shall be determined according to a matrix or matrices that
shall be adopted by the Committee not later than 90 days after the commencement
of the performance period, provided that the outcome is substantially uncertain
at the time the Committee actually establishes the goal, or after 25 percent of
the performance period (as scheduled in good faith at the time the goal is
established) has elapsed. The matrix or matrices may be different for each
eligible Employee and shall be based on one or more objective performance
criteria to be selected by the Committee from among the following: pre-tax
operating profit margin, pre-tax reported profit margin, after-tax operating
profit margin, after-tax reported profit margin, pre-tax operating profits,
pre-tax reported profits, cash

 

2



--------------------------------------------------------------------------------

flow, revenues, revenue growth, operating revenue growth, client net new asset
growth, return on assets, return on equity, return on investment, stockholder
return and/or value, earnings per share, conversions of and/or increase in
client assets, sales (of products, offers, or services) and changes between
years or periods that are determined with respect to any of the above-listed
performance criteria. Performance criteria may be measured solely on a
corporate, subsidiary, enterprise or business unit basis, or a combination
thereof. Further, performance criteria may reflect absolute entity performance
or a relative comparison of entity performance to the performance of a peer
group of entities or other external measure of the selected performance
criteria. The formula for any such award may include or exclude items to measure
specific objectives, such as losses from discontinued operations, extraordinary
gains or losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, nonrecurring gain or
loss, and will be based on accounting rules and related Company accounting
policies and practices in effect on the date the formula is approved by the
Committee. Awards shall be determined by applying the bonus formula to the
target award amount of each eligible Employee. Except in the case of the Chief
Executive Officer, payouts described in this subsection shall be calculated and
paid on the basis of a quarterly or annual performance period, or a combination
thereof, as determined by the Committee in its sole discretion. In the case of
the Chief Executive Officer, payouts described in this subsection shall be made
on an annual basis, based on the Company’s results for the full year. Bonus
awards for any eligible Employee shall not be provided under this Plan if such
awards are separately determined under an employment agreement or other
arrangement.

(d)        Maximum Award Amounts. The maximum award that may be paid to any
eligible Employee (other than the Chief Executive Officer) under this Plan for
any calendar year shall not exceed $8 million as calculated by the Committee at
the end of the performance period. The maximum award that may be paid to the
Chief Executive Officer under this Plan for any calendar year shall not exceed
$15 million as calculated by the Committee at the end of the performance period.

(e)        Power to Reduce Bonus Amounts. Notwithstanding anything to the
contrary contained in this Plan, the Committee shall have the power, in its sole
discretion, to reduce the amount payable to any eligible Employee including the
Chief Executive Officer (or to determine that no amount shall be payable to such
eligible Employee) with respect to any award prior to the time the amount
otherwise would have become payable hereunder. Such reductions may be based upon
the recommendations of the Chief Executive Officer. In the event of such a
reduction, the amount of such reduction shall not increase the amounts payable
to other eligible Employees under the Plan.

(f)        Entitlement to Bonus. No eligible Employee shall earn any portion of
a bonus award under the Plan until the last day of the relevant performance
period and only if the Committee has approved the bonus award and, to the extent
required by section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), has certified that the applicable performance criteria have been
satisfied.

 

3



--------------------------------------------------------------------------------

(g)        Termination of Employment and Leaves of Absence. Except in the event
of retirement, death, or disability, if an Employee ceases to be employed by the
Company for any reason on or before the date when the bonus is earned, then he
or she shall not earn or receive any bonus under the Plan. If an eligible
Employee is on an unpaid leave of absence for a portion of the relevant
performance period, the Committee may award a bonus at the end of the
performance period based on the achievement of the performance criteria, and
such bonus shall be prorated to reflect only the time when he or she was
actively employed and not any period when he or she was on leave. In the event
of death or disability before the last day of the relevant performance period,
the Committee shall have the sole discretion to award any bonus at the end of
the performance period based on the achievement of the performance criteria. In
the event of retirement before the last day of the relevant performance period,
the Committee shall have the sole discretion to waive the requirement of being
employed on the last day of the relevant performance period and award a bonus at
the end of the performance period based on the achievement of the performance
criteria. For all purposes of the Plan, “retirement” will mean any termination
of employment with the Company and its subsidiaries for any reason other than
death at any time after the Employee has attained age 55, but only if, at the
time of termination, the Employee has been credited with at least ten (10) Years
of Service under the Schwab Plan Retirement Savings and Investment Plan.

SECTION 5.    PAYMENT OF BONUS AWARDS

Bonus awards shall be paid to each eligible Employee on or after January 1st and
on or before March 15th of the calendar year immediately following the end of
the fiscal year on which the award is based, regardless of whether the
individual has remained in Employee status through the date of payment.

SECTION 6.    GENERAL PROVISIONS

(a)        Plan Amendments. The Board of Directors of the Company or the
Committee may at any time amend, suspend or terminate the Plan, provided that it
must do so in a written resolution and such action shall not adversely affect
rights and interests of Plan participants to individual bonuses allocated prior
to such amendment, suspension or termination. Stockholder approval shall be
obtained for any amendment to the extent necessary and desirable to qualify the
awards hereunder as performance-based compensation under section 162(m) of the
Code and to comply with applicable laws, regulations or rules.

(b)        Benefits Unfunded. No amounts awarded or accrued under this Plan
shall be funded, set aside or otherwise segregated prior to payment. The
obligation to pay the bonuses awarded hereunder shall at all times be an
unfunded and unsecured obligation of the Company. Eligible Employees shall have
the status of general creditors and shall look solely to the general assets of
the Company for the payment of their bonus awards.

(c)        Benefits Nontransferable. No eligible Employee shall have the right
to alienate, pledge or encumber his or her interest in this Plan, and such
interest shall not (to

 

4



--------------------------------------------------------------------------------

the extent permitted by law) be subject in any way to the claims of the
Employee’s creditors or to attachment, execution or other process of law.

(d)        No Employment Rights. No action of the Company in establishing the
Plan, no action taken under the Plan by the Committee and no provision of the
Plan itself shall be construed to grant any person the right to remain in the
employ of the Company or its subsidiaries for any period of specific duration.
Rather, each Employee will be employed “at will,” which means that either such
Employee or the Company may terminate the employment relationship at any time
and for any reason, with or without cause or notice. Only the Chief Executive
Officer has the authority to enter into an agreement on any other terms, and he
or she can only do so in a writing signed by him or her. No Employee shall have
the right to any future award under the Plan.

(e)        Exclusive Agreement. This Plan document is the full and complete
agreement between the eligible Employees and the Company on the terms described
herein.

(f)        Governing Law. The Plan and any actions taken in connection herewith
shall be governed by and construed in accordance with the laws of the state of
Delaware (without regard to applicable Delaware principles of conflict of laws).

 

5